Citation Nr: 1721842	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-42 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected chondromalacia patella, left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.
 
In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.
 
In April 2013 and October 2016, the Board remanded this matter for further development, to include obtaining VA treatment records and to afford the Veteran VA examinations.  That development having been completed, this matter has returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Throughout the entire appellate period, the Veteran's service-connected left knee chondromalacia patella has been manifested by complaints of a feeling of giving way, but no objective evidence of recurrent subluxation or lateral instability.

2.  From May 1, 2013, forward, the Veteran's service-connected left knee disability has been manifested by degenerative joint disease with flexion limited to 120 degrees and functional loss, including pain and weakness.



CONCLUSIONS OF LAW

1.  For the entire appellate period, the criteria are not met for an evaluation in excess of 10 percent for left knee chondromalacia patella based on subluxation or instability.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code (DC) 5257 (2016).

2.  From May 1, 2013, forward, the criteria are met for a separate evaluation of 10 percent, but no higher, for degenerative joint disease of the left knee based on limitation of flexion and functional loss.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duty to notify was satisfied by letter on December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and identified post-service treatment records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Moreover, VA Compensation and Pension examinations and opinions were provided in January 2011, May 2013, and November 2016, to determine the severity of his service-connected left knee disability.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports, in the aggregate, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service-connected left knee disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016).  Accordingly, the Board finds that the examination reports of record are adequate for rating purposes, a remand for reexamination or further medical comment is unwarranted, and no prejudice exists.  See Shinseki v. Sanders, 556 U.S. 396, 407 (2009) (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that there has been substantial compliance with its October 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board has a duty to ensure compliance with its remand directives).  The RO obtained the Veteran's updated VA treatment records and associated it with the claims file.  Additionally, the RO obtained an examination and opinion from an appropriate VA physician to assess the severity of the Veteran's left knee disability in accordance with the testing requirements of Correia v. McDonald, 28 Vet. App. 158 (2016), and associated it with the claims file.  Finally, the RO readjudicated and continued the denial of an increased rating for left knee disability in a November 2016 supplemental statement of the case (SSOC), copies of which were sent to the Veteran and his representative.  Accordingly, the Board finds that there has been substantial compliance with its remand directives, and that no prejudicial error exists in this regard.  See Stegall, 11 Vet. App. at 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  Thus, if two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The schedule recognizes that disability from distinct injuries or diseases may overlap. See 38 C.F.R. § 4.14  (2016).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262   (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14  (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126   (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994); see also 38 C.F.R. § 3.400 (o)(2) (2016).



The Veteran's left knee disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, effective February 1, 1996.  See September 2013 Rating Decision.  DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a . 

The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

Separate disability ratings are possible for arthritis with limitation of motion under DC 5003 (providing rating for arthritis) and instability of a knee under DC 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604  (1997).  When x-ray findings of arthritis are present and a Veteran's knee disability is rated under DC 5257, the Veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,703  (1998).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under Diagnostic Code 5003, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5260 pertains to limitation of knee flexion, and provides for a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating requires flexion limited to 45 degrees; a 20 percent rating requires flexion limited to 30 degrees; and the highest available 30 percent rating requires flexion limited to 15 degrees.  

Also, Diagnostic Code 5261 provides that limitation of motion of the knee will be assigned a noncompensable rating when extension is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.  

 Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71 , Plate II.

The Board must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43   (2011) (holding that the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  Moreover, when the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40  and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11   (1996).

Additionally, with any form of arthritis, painful motion is an important factor of disability. 38 C.F.R. §  4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1  (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

The Veteran's VA treatment records show that he complained of knee pain in 2009 and 2010.  A May 2009 x-ray of his left knee showed no degenerative changes, fractures, or effusions.

At the January 2011 VA examination, the Veteran complained of pain across the left knee on prolonged standing or with walking any short period of time.  On examination, he was found to have full flexion and extension of his left knee from 0 to 140 degrees, four times.  There was no pain, weakness, fatigue, or lack of endurance.  There was discomfort mentioned throughout the exam to the anterior portion of the patella.  The medial collateral ligaments and anterior posterior cruciate were tight.  Slide test was negative.  A 2-pound weight was used; the knee was fully extended three times with mo pain, weakness, fatigue, or lack of endurance.  There was good strength resisting flexion good strength resist in extension.  The examiner stated that there was no increased pain on repetitive movements, the knee appeared to be stable, and there was no history of flare ups.  The diagnosis was discomfort as mentioned by complaints with a normal examination and no functional impairment.



VA treatment records show that the Veteran sought treatment for knee pain in February 2011.  A February 2011 x-ray of his left knee showed no joint effusion and that the bony and articular structures were normal.  In April 2011, the Veteran stated that his knees had been popping and that he had a feeling of giving way off and on for 20 years.  Standing deep knee bends were to 90 degrees with patella crepitus.  There was no swelling or fluid.  The knees were stable, range of motion was from 0 to 145 degrees, and quadriceps strength was 5/5.

In May 2011, the Veteran complained of an achy dull pain and occasional pinching/clicking/popping with squatting.  He reported that his knees feel like they want to give out, occasional locking, and stiffness.  An MRI of the left knee was normal.  In November 2011, there was left knee quadriceps weakness and pain with range of motion from 0 to 120 degrees around the patella.  There was tenderness to palpation at the medial and lateral patella, pain with patellar ballotment, and pain with patellar translation during range of motion.  There was no laxity on varus/valgus and Lachman's.  The assessment was patellar chondromalacia.  

The Veteran testified at a May 2012 Board hearing that he experiences pain every day, noting the pain is at an 8 to 10 on a 10 point scale.  He further testified that he notices weakness in his left knee after climbing stairs, walking, and prolonged standing.  He noted that he has to constantly adjust his knees throughout the day, is finding that exercise and walking are becoming more difficult, and manages his pain with medication.

A VA treatment record dated May 1, 2013 reveals that the Veteran had pain when walking up or down steps or kneeing.  He wore knee braces with some success.  The knees were stable on Lachman/posterior drawer/varus/valgus.  There was tenderness to palpation with pressure on the patella.  An x-ray showed patellar osteoarthritis (small patellofemoral osteophytes) and lateral patellar tilt.  



At the May 2013 VA examination, the Veteran reported daily pain and regular use of a knee brace.  On examination, he was found to have normal stability and no history of patellar subluxation.  Range of motion of the left knee was from 0 to 140 degrees, unchanged after three repetitions.  Muscle strength was 4/5.  The examiner noted that the Veteran's knee disability limited his ability to walk around the classroom at work.

At the November 2016 VA examination, the Veteran reported his left knee gives out and occasionally locks, requiring him to manually straighten his knee.  He also reported wearing a knee brace and experiencing flare-ups of the left knee with physical activities.  On examination, the Veteran had full extension of his left leg, but his flexion was limited to 120 degrees, with objective evidence of pain and crepitus.  The examiner found no evidence of joint instability, recurrent subluxation or lateral instability.  Strength was 5/5.  The examiner did find that the functional impact of the Veteran's left knee disability is pain with prolonged standing, walking, and ascending stairs.  X-rays showed mild degenerative changes of the patellofemoral joint in the left knee.  The examiner stated that the Veteran's degenerative joint disease was a progression of his service-connected condition.

Throughout the pendency of the Veteran's claim, he has consistently complained of left knee instability, or a feeling of giving way, and the use of a knee brace.  However, given that the Veteran's left knee instability has not resulted in positive objective joint stability testing, the Board cannot conclude the Veteran's left knee disability has resulted in either moderate or severe instability.  See 38 C.F.R. §4.71a , DC 5257.  Objective testing for instability was normal on VA examinations in January 2011, May 2013, and November 2016, as well in VA outpatient treatment records dated in April 2011, November 2011, and May 2013.  
Accordingly, a rating in excess of 10 percent for the Veteran's left knee instability under DC 5257 is not warranted at any point during the appeal period.

As noted above, VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257. See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604.  See also VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (holding that, when x-ray findings of arthritis are present and a Veteran's knee disability is rated under DC 5257, the Veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain).  More recently, VA's General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990  (2004).  Accordingly, where, as here, a Veteran is in already in receipt of a 10 percent rating for his left knee disorder under DC 5257, the assignment of yet another additional disability rating based on evidence of arthritis with limitation of motion under DCs 5260 or 5261 would not violate the rule against pyramiding.  See 38 C.F.R. § 4.14 ; Esteban, 6 Vet. App. at 262 . 

A VA treatment record/x-ray dated May 1, 2013 reflects the presence of left knee degenerative joint disease (arthritis), which the November 2016 examiner described as a progression of the Veteran's service-connected left knee disability.  At worst, range of motion of the Veteran's left knee has been from 0 to 120 degrees.  A 10 percent rating under DC 5260 requires flexion limited to 45 degrees; and a 10 percent rating under DC 5261 requires extension limited to 10 degrees.  Accordingly, a compensable evaluation(s) on the basis of limitation of flexion and/or extension is not warranted.  See 38 C.F.R. § 4.71 , DCs 5260 and 5261.  However, the Veteran has consistently maintained that his left knee disability is productive of functional limitations including pain and weakness.  The Board finds that the Veteran's competent statements and testimony concerning the functional effect of his left knee disability to be credible.  See Layno v. Brown, 6 Vet. App. 465   (1994) (holding that a Veteran is competent to report observable symptomatology).  There have also been objective findings of pain and reduced strength, i.e., 4/5.  

As discussed, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors, including weakness, excess fatigability, or incoordination.  See id.; see also 38 C.F.R. §§ 4.40, 4.45 (reflecting that, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to factors including painful movement, weakened movement, excess fatigability, and/or incoordination).  Read together, DC 5003 and 38 C.F.R. § 4.59  provide that painful motion due to degenerative arthritis is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488   (1991). 

Accordingly, given the x-ray evidence of arthritis on May 1, 2013 and the medical and lay evidence of record reflecting that the Veteran's left knee arthritis has been productive of functional limitation including pain and weakness, the Board finds that the criteria for a separate rating of 10 percent under DC 5003-5260 are met from May 1, 2013, forward.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; see also Mitchell, 25 Vet. App. at 42-43; DeLuca, 8 Vet. App. at 206-07.  Because neither left knee flexion nor extension have manifested to a compensable level, even when taking into consideration the Veteran's functional loss due to pain and weakness, a rating in excess of 10 percent for limitation of motion is not warranted.  See 38 C.F.R. § 4.71 , DCs 5260 and 5261.  The Veteran has consistently demonstrated full extension to 0 degrees, and flexion has been limited to only 120 degrees at worst.

In sum, the preponderance of the evidence weighs against the assignment of rating in excess of 10 percent for the Veteran's left knee disability under DC 5257, based on recurrent subluxation or lateral instability, for the entire appellate period.  However, a separate 10 percent rating, but not higher, is warranted under DC 5003-5260 for left knee arthritis with limited flexion and functional loss, including pain and weakness, from May 1, 2103, forward.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

Entitlement to a disability rating in excess of 10 percent under Diagnostic Code 5257 for service-connected chondromalacia patella, left knee is denied.

Entitlement to a separate disability rating of 10 percent, but not higher, is granted under Diagnostic Code 5003-5260 for service-connected left knee degenerative joint disease with limited flexion, as of May 1, 2013.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


